               IN THE UNITED STATES DISTRICT COURT FOR THE
                       MIDDLE DISTRICT OF TENNESSEE
                            NASHVILLE DIVISION


 MEGHAN BRIGHT, as Curator of the                )
 ESTATE OF LEONARD FOOTE, and                    )
 JEAN HOWARD, by and through her son             )
 GARY WEIR, as power of attorney, on their       )      NO. 3:19-cv-00374
 own behalf and all others similarly situated,   )
                                                 )      JUDGE CAMPBELL
 Plaintiffs,                                     )      MAGISTRATE JUDGE HOLMES
                                                 )
 v.                                              )
                                                 )
 BROOKDALE SENIOR LIVING, INC.,                  )
                                                 )
 Defendant.                                      )


                                          ORDER

       Pending before the Court is Defendant Brookdale Senior Living’s Motion to Dismiss

Class Action Complaint. (Doc. No. 29). Through the Motion, Defendant seeks dismissal of the

claims brought by Meghan Bright, as Curator of the Estate of Leonard Foote. Plaintiff filed a

response (Doc. No. 47) and Defendant filed a reply (Doc. No. 56).

       For the reasons stated in the Memorandum, Defendant’s Motion to Dismiss is

GRANTED in part, DENIED in part.

       It is so ORDERED.



                                                     ___________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
